IN THE SUPREME COURT OF THE STATE OF DELAWARE

MAURICE J. WILLIAMS,                          §
                                              §
         Defendant Below,                     § No. 587, 2016
         Appellant,                           §
                                              § Court Below—Superior Court
         v.                                   § of the State of Delaware
                                              §
STATE OF DELAWARE,                            § Cr. ID No. 9901005150
                                              §
         Plaintiff Below,                     §
         Appellee.                            §

                               Submitted: March 7, 2017
                               Decided:   April 18, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                           ORDER

         This 18th day of April 2017, upon consideration of the appellant’s opening

brief, the State’s motion to affirm, and the record below, it appears to the Court

that:

         (1)    The appellant, Maurice J. Williams, filed this appeal from the

Superior Court’s summary dismissal of his motion for postconviction relief under

Superior Court Criminal Rule 61.1 The State of Delaware has filed a motion to

affirm the judgment below on the ground that it is manifest on the face of

Williams’ opening brief that his appeal is without merit. We agree and affirm.



1
    State v. Williams, 2016 WL 6837741 (Del. Nov. 21, 2016).
         (2)    In April 1999, Williams pled guilty to Burglary in the Second Degree

and Robbery in the Second Degree in Criminal ID No. 9901005150. Williams was

sentenced as follows: (i) for Burglary in the Second Degree, eight mandatory years

of Level V incarceration under 11 Del. C. § 4204(k); and (ii) for Robbery in the

Second Degree, five years of Level V incarceration, suspended after four

mandatory years under Section 4204(k) for one year of Level IV Halfway House.

On January 28, 2010, the Superior Court corrected the Robbery in the Second

Degree sentence to remove the Section 4204(k) requirement and to suspend the

Level V portion of the sentence immediately for the balance to be served at Level

IV Halfway House.

         (3)    After Williams left the Level IV correctional center on a pass and did

not return, he was charged with a violation of probation in Criminal ID No.

9901005150 and indicted for Escape After Conviction in Criminal ID No.

1011002501.         The Superior Court found Williams violated his probation and

sentenced him to two years of Level V incarceration. This Court affirmed the

Superior Court’s judgment on direct appeal.2

         (4)    In Criminal ID No. 1011002501, a Superior Court jury found

Williams guilty of Escape After Conviction. Williams was sentenced, as a habitual

offender under 11 Del. C.§ 4214(a), to eight years of Level V incarceration,


2
Will. v. State, 2012 WL 2914041 (Del. July 16, 2012).
                                                2
followed by six months of Level IV Work Release. This Court affirmed the

Superior Court’s judgment on direct appeal.3

       (5)    On November 3, 2016, Williams filed his first motion for

postconviction relief under Rule 61 in Criminal ID No. 9901005150. Although

Williams filed the motion in Criminal ID No. 9901005150, he challenged his

conviction for Escape After Conviction in Criminal ID No. 1011002501. The

Superior Court summarily dismissed Williams’ motion for postconviction relief.4

This appeal followed.

       (6)    This Court reviews the Superior Court’s denial of postconviction

relief for abuse of discretion and questions of law de novo.5 The Court must

consider the procedural requirements of Rule 61 before addressing any substantive

issues.6 Williams argues, as he did below, that he could not be convicted of Escape

After Conviction in Criminal ID No. 1011002501 because he was serving an

illegal Level IV sentence in Criminal ID No. 9901005150 when he left the Level

IV correctional center.

       (7)    As an initial matter, we note that Williams filed his motion for

postconviction relief in the wrong criminal case. Because Williams challenged his

conviction for Escape After Conviction in Criminal ID No. 1011002501, he should

3
Will. v. State, 2014 WL 708445 (Del. Feb. 19, 2014).
4
  State v. Williams, 2016 WL 6837741 (Del. Nov. 21, 2016).
5
  Dawson v. State, 673 A.2d 1186, 1190 (Del. 1996).
6
  Younger v. State, 580 A.2d 552, 554 (Del. 1990).
                                              3
have filed his motion for postconviction relief in that case, not Criminal ID No.

9901005150.       In any event, Williams’ motion for postconviction relief was

procedurally barred under Rule 61.

       (8)    Under Rule 61(i)(1), a movant may not file a motion for

postconviction relief more than one year after the judgment of conviction is final.

Williams filed his motion for postconviction relief on November 3, 2016, more

than one year after his conviction in Criminal ID No. 1011002501 became final on

March 7, 2014 (the date of the issuance of the mandate in Williams v. State, 2014
WL 708445 (Del. Feb. 19, 2014).7 Rule 61(i)(1) does not apply to a claim that the

Superior Court lacked jurisdiction or a claim that satisfies the pleading

requirements of Rule 61(d)(2).8 A movant meets the pleading requirements of

Rule 61(d)(2) if he pleads with particularity new evidence that creates a strong

inference of actual innocence9 or a new rule of constitutional law, made retroactive

on collateral review, that renders his conviction invalid.10 Williams failed to plead

a claim meeting any of these requirements.              The Superior Court did not err

therefore in denying his motion for postconviction relief.




7
  Super. Ct. Crim. R. 61(m)(2) (providing that a judgment of conviction becomes final upon the
issuance of a mandate or order finally determining the case on direct review when the defendant
files a direct appeal).
8
  Super. Ct. Crim. R. 61(i)(5).
9
  Super. Ct. Crim. 61(d)(2)(i).
10
   Super. Ct. Crim. 61(d)(2)(ii).
                                              4
       (9)    We note that Williams has unsuccessfully argued multiple times that

his modified sentence in Criminal ID No. 9901005150 was illegal.11 We warn

Williams that if he continues to file appeals from untimely and repetitive claims in

the Superior Court, he will be enjoined from filing future appeals without leave of

the Court. We also warn Williams to be mindful of Rule 61(j).12

       NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                           BY THE COURT:

                                           /s/ Collins J. Seitz, Jr.
                                                   Justice




11
   See, e.g., Williams v. State, 2014 WL 5020247, at *2 (Del. Oct. 7, 2014) (affirming Superior
Court’s denial of Williams’ petition for a writ of habeas corpus based on his claim that his
detention was illegal because the 2010 modified sentence was illegal); Williams v. State, 2012
WL 4663065, at *2 (Del. Oct. 2, 2012) (affirming Superior Court’s denial of Williams’ motion
for correction of his 2010 modified sentence); Williams v. State, 2012 WL 2914041, at *2-3
(Del. July 16, 2012) (rejecting Williams’ claim that he could not have violated his probation
because his 2010 modified sentence was illegal).
12
   Del. Super. Ct. Crim. R. 61(j) (“If a motion is denied, the state may move for an order
requiring the movant to reimburse the state for costs and expenses paid for the movant from
public funds.”).
                                              5